In denying the petition for a rehearing we call attention to the fact that although the judge of the trial court in denying the motion to dismiss acted upon his own knowledge of the facts and perhaps upon the assertions of the district attorney not put in the form of an affidavit or verified by oath, nevertheless upon the application for the writ of mandate in the district court of appeal, the evidence supporting the conclusion of the trial judge that there was good cause for the delay in the trial of the case was supported not only by the affidavit of the trial judge verifying his answer in the matter, but also by three affidavits of district attorney deputies to the effect that the plaintiff waived the delay and asked for the continuances in the setting of the case for trial which were acceded to by the district attorney. [2] The writ of mandate is not a writ of error to review the action of the trial court in refusing to dismiss the criminal action, but is an original proceeding to be determined upon its merits. It is true that as a prerequisite to the application for the writ of mandate it must be shown that the more speedy remedy of a motion in the trial court has been invoked and that the trial court has refused to dismiss the case. [3] Where it is shown in response to the petition for a writ of mandate that there was in fact good cause for the delay in the trial of the case, it is immaterial whether or not such a cause was satisfactorily shown to the trial court, for the appellate court will not direct the dismissal of a case where it is shown to its satisfaction that the delay in the trial of a case was for good cause. *Page 481 
The refusal of the district court of appeal to issue a peremptory writ of mandate amounts to a determination by that court that the affidavits on behalf of the respondents show good cause for the delay, which is not overcome by the showing made by the petitioner.
Petition denied.
Wilbur, C. J., Lawlor, J., Kerrigan, J., Waste, J., and Conrey, J., pro tem., concurred.